IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00163-CV

TAMAS KALMAR-NAGY,
                                                          Appellant
v.

AGNES JAVORSZKY,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-001511-CV-272


                          MEMORANDUM OPINION

      Tamas Kalmar-Nagy attempts to appeal from various pre-trial rulings by the trial

court. By letters dated May 21, 2012 and June 14, 2012, the Clerk of this Court notified

Kalmar-Nagy that pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate

Procedure, this case was subject to dismissal because it appeared that the orders being

appealed were interlocutory and an interlocutory appeal was not authorized. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West Supp. 2011). The Clerk then also

warned Kalmar-Nagy that the Court may dismiss this appeal unless, within 21 days

from the date of the letters, a response was filed showing grounds for continuing the
appeal. The Clerk’s letters were sent to Kalmar-Nagy at both his address in Budapest,

Hungary and his address in Bryan, Texas. No response has been received.

       This appeal is dismissed.

       Absent a specific exemption, the Clerk of this Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 26, 2012
[CV06]




Kalmar-Nagy v. Javorszky                                                             Page 2